Citation Nr: 0010644	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-11 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
November 1968.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a left knee injury in January 1990.  
The veteran was notified of the denial and of his appellate 
rights.

2.  The veteran has submitted evidence which bears directly 
but not substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, but is 
not so significant that it must be considered to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's decision of January 1990 denying service 
connection for a left knee injury is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

2.  The evidence received subsequent to the RO's January 1990 
denial is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for a 
left knee injury have not been met.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a left knee 
injury.  In its January 1990 denial of the left knee injury 
claim, the RO considered service medical records showing that 
the veteran complained of left knee pain in October 1966.  He 
was seen for left knee pain in November 1966, and he had a 
history of a football trauma prior to his period of active 
service.  The RO denied the veteran's claim because the left 
knee injury existed prior to service and it was not 
aggravated by his service.  Through a letter dated February 
1990, the RO notified the veteran of the denial of his left 
knee injury claim and also of his appellate rights with 
regard to the denial.  The veteran filed a Notice of 
Disagreement in August 1990 with the decision, and the RO 
issued a Statement of the Case in September 1990, but the 
veteran did not perfect an appeal on the issue.  Thus, the 
RO's January 1990 decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  
New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
well grounded, the claim may then be evaluated on the merits 
after ensuring that the duty to assist pursuant to 
38 U.S.C.A. 5107(b) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet.App. 203 
(1999).

Pertinent evidence associated with the claims file since 
January 1990 includes:  (1) Oklahoma City VA Medical Center 
outpatient treatment records from September 1989 to February 
1997; (2) a medical note dated June 1992; (3) a September 
1992 VA examination referencing the veteran's knees in the 
medical history section, and; (4) a September 1989 hospital 
report of an arthroscopic irrigation and debridement of the 
left knee.

In August 1997, the veteran filed a request to have his claim 
reopened on the basis of new and material evidence.  The 
question before the Board is whether the evidence submitted 
by the veteran is in fact new and material.  The evidence is 
new in that it was not part of the record at the time of the 
January 1990 RO decision and it is not redundant of other 
evidence available at that time.  However, the evidence is 
not material in that the new evidence does not address the 
basis on which the RO denied the veteran's claim, that his 
left knee injury preexisted service and was not aggravated in 
service.  Rather, the evidence is probative of the condition 
of his left knee after service.  This evidence is not 
probative of whether he sustained a football injury prior to 
service or if his left knee injury was aggravated during his 
period of active service.  Thus, the Board finds that the new 
evidence is not material.  Accordingly, the benefit sought on 
appeal must be denied.  As the Board is not aware of the 
existence of any additional available evidence that might 
well ground the veteran's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim and to explain why his current attempt 
fails.  See Graves v. Brown, 8 Vet.App. 522 (1996).


ORDER

New and material evidence to reopen the claim not having been 
submitted, service connection for a left knee injury is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


